                                               Case 2:02-bk-14216-BB        Doc 1827 Filed 12/13/18 Entered 12/13/18 08:54:25                   Desc
                                                                              Main Document Page 1 of 4



                                                 1 Daniel J. Bussel (State Bar No. 121939)
                                                     Thomas E. Patterson (State Bar No. 130723)
                                                 2 Sasha Gurvitz (State Bar No. 301650)
                                                     KLEE, TUCHIN, BOGDANOFF & STERN LLP                             FILED & ENTERED
                                                 3   1999 Avenue of the Stars, Thirty-Ninth Floor
                                                     Los Angeles, California 90067
                                                 4   Telephone:     310-407-4000                                          DEC 13 2018
                                                     Facsimile:     310-407-9090
                                                 5   Email:         dbussel@ktbslaw.com                              CLERK U.S. BANKRUPTCY COURT
                                                                    tpatterson@ktbslaw.com                           Central District of California
                                                                                                                     BY wesley DEPUTY CLERK
                                                 6                  sgurvitz@ktbslaw.com

                                                 7 Attorneys for the J.T. Thorpe Settlement Trust and
                                                     Thorpe Insulation Company Asbestos Settlement Trust      CHANGES MADE BY COURT
                                                 8
                                                                               UNITED STATES BANKRUPTCY COURT
                                                 9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                     LOS ANGELES DIVISION
                                                10
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 In re                                                Case No. 2:02-bk-14216-BB
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12 J.T. THORPE, INC.                                    Chapter 11
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13
                                                                    Debtor.
                                                14
                                                                                                        ORDER GRANTING IN PART AND
                                                15                                                      DENYING IN PART MOTION OF J.T.
                                                                                                        THORPE SETTLEMENT TRUST AND
                                                16                                                      THORPE INSULATION COMPANY
                                                                                                        ASBESTOS SETTLEMENT TRUST FOR
                                                17                                                      ENTRY OF AN ORDER STRIKING
                                                                                                        MANDELBROT NOTICES AND
                                                18                                                      GRANTING RELATED RELIEF
                                                19                                                      Date: November 28, 2018
                                                                                                        Time: 10:00 a.m.
                                                20                                                      Place: Courtroom 1539
                                                                                                               255 E. Temple St.
                                                21                                                             Los Angeles, CA 90012
                                                                                                        Judge: Honorable Sheri Bluebond
                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28
                                               Case 2:02-bk-14216-BB       Doc 1827 Filed 12/13/18 Entered 12/13/18 08:54:25               Desc
                                                                             Main Document Page 2 of 4



                                                 1          This matter came before the Court upon the Motion of J.T. Thorpe Settlement Trust and

                                                 2 Thorpe Insulation Company Asbestos Settlement Trust for Entry of an Order Striking Docket Nos.

                                                 3 1804, 1806, and 1808 And Granting Related Relief [Bk. Dkt. No. 1816; Adv. Dkt. No. 382] (the

                                                 4 “Motion”)1 filed by J.T. Thorpe Settlement Trust and Thorpe Insulation Company Asbestos

                                                 5 Settlement Trust (“Trusts”). Mandelbrot filed the Mandelbrot Law Firm and Trust Beneficiaries

                                                 6 Opposition re Order Striking Docket Nos. 1804, 1806, and 1808 and Granting Related Relief [Bk.

                                                 7 Dkt. No. 1818]. The Trusts filed the Reply of J.T. Thorpe Settlement Trust and Thorpe Insulation

                                                 8 Company Asbestos Settlement Trust in Support of Motion for Entry of an Order Striking Docket

                                                 9 Nos. 1804, 1806, and 1808 And Granting Related Relief [Bk. Dkt. No. 1819; Adv. Dkt. No. 384].

                                                10          The Motion seeks entry of an order (i) striking the Special Notice of Judicial Misconduct to
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 U.S. Trustee [Bk. Dkt. No. 1804] (the “Special Notice”), Beneficiaries Request for Judicial Notice
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12 re Justice Department Statement of Interest; Presiding Judge Sheri Bluebond’s Insider Dealing
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13 and Bad Faith; Misappropriation of Trust Funds to Insider Gary Fergus [Bk. Dkt. No. 1806; Adv.

                                                14 Dkt. No. 376] (the “First Judicial Notice Request”), and Beneficiaries Request for Judicial

                                                15 Notice re Objection of the United States Trustee to Debtors’ Motion for an Order Appointing

                                                16 Futures Asbestos Claimants Representative; J.T. Thorpe, Inc.’s Future Representative Gary

                                                17 Fergus Conflicts of Interest, Misappropriation of Trust Funds, Improper Disclosures [Bk. Dkt.

                                                18 No. 1808] (the “Second Judicial Notice Request,” and together with the First Judicial Notice

                                                19 Request, the “Judicial Notice Requests” and, collectively with the First Judicial Notice Request

                                                20 and the Special Notice, the “Mandelbrot Notices”) filed in Case No. 2:02-bk-14216-BB2 by

                                                21 attorney Michael J. Mandelbrot (“Mandelbrot”) and (ii) granting related relief.

                                                22          The Court conducted a hearing on November 28, 2018 (the “Hearing”). Appearances were

                                                23 made as reflected in the record of the hearing. Prior to the Hearing, the Court issued a tentative

                                                24 ruling, which the Court read into the record at the Hearing. The Court also heard argument from

                                                25 counsel for the Trusts and Mandelbrot.

                                                26
                                                     1
                                                         References to (i) Bk. Dkt. No. are to the docket in Case No. 2:02-bk-14216-BB and (ii) Adv.
                                                27       Dkt. No. are to the docket in Adv. Case No. 2:12-ap-02182-BB.
                                                     2
                                                28       Mandelbrot also filed the First Judicial Notice Request in Adv. Case No. 2:12-ap-02182-BB.


                                                                                                     1
                                               Case 2:02-bk-14216-BB       Doc 1827 Filed 12/13/18 Entered 12/13/18 08:54:25                 Desc
                                                                             Main Document Page 3 of 4



                                                 1          Upon consideration of the foregoing pleadings submitted by the parties, the arguments of

                                                 2 counsel at the Hearing, and the entire record of these cases; and it appearing that this Court has

                                                 3 jurisdiction over these adversary proceedings and the related chapter 11 cases under 28 U.S.C.

                                                 4 §§ 157 and 1334; and it appearing that venue of these adversary proceedings and the related

                                                 5 chapter 11 cases is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this

                                                 6 Court may enter a final judgment consistent with Article III of the United States Constitution; and

                                                 7 it appearing that due and adequate notice has been given under the circumstances and that no other

                                                 8 or further notice need be given; and after due deliberation, for the reasons set forth on the record at

                                                 9 the Hearing, in the concurrently filed Findings of Fact and Conclusions of Law, and other good

                                                10 and sufficient cause appearing therefor, it is hereby
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11          ORDERED, ADJUDGED, AND DECREED THAT:
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12          1.     The Motion is GRANTED in accordance with the terms of this Order.
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13          2.      Pursuant to Rules 7012(f) and 9014 of the Federal Rules of Bankruptcy Procedure

                                                14 (incorporating Rule 12(f) of the Federal Rules of Civil Procedure), and 11 U.S.C. § 107(b),

                                                15 Docket Nos. 1804, 1806, and 1808 are STRICKEN from the record in Case No. 2:02-bk-14216-

                                                16 BB.

                                                17          3.     Mandelbrot, the person and the firm, shall not represent that he is counsel to or

                                                18 otherwise represents claimants or beneficiaries in connection with these Trusts.

                                                19          4.     The Clerk of the United States Bankruptcy Court for the Central District of

                                                20 California is authorized and directed to take the following actions to effectuate the relief

                                                21 granted in this Order:

                                                22                     a. With regard to Docket Nos. 1804, 1806 and 1808, make each of the

                                                23                         three entries a “private event” so that they cannot be viewed by non-

                                                24                         court personnel; and

                                                25

                                                26
                                                27

                                                28


                                                                                                      2
                                               Case 2:02-bk-14216-BB      Doc 1827 Filed 12/13/18 Entered 12/13/18 08:54:25                Desc
                                                                            Main Document Page 4 of 4



                                                 1                     b. Revise the docket entries for each document to read as follows:

                                                 2                        (In each instance, the entry date of this order should be inserted into

                                                 3                        the first blank, and the docket number of this order should be inserted

                                                 4                        into the second blank.)

                                                 5                             i. For Docket No. 1804:       “Judicial Misconduct Complaint and

                                                 6                                attachments filed by Michael Mandelbrot, stricken by order

                                                 7                                entered ________ [Docket No. __];”

                                                 8                            ii. For Docket No. 1806:       “Request for Judicial Notice (Justice

                                                 9                                Department) filed by Michael Mandelbrot, stricken by order

                                                10                                order entered ________ [Docket No. __];” and
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11                           iii. For Docket No. 1808:       “Request for Judicial Notice (United
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12                                States Trustee) filed by Michael Mandelbrot, stricken by order
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13                                order entered ________ [Docket No. __].”

                                                14          5.     Judge Bluebond will prepare and submit to the State Bar of California a judicial

                                                15 discipline referral form concerning the conduct of Michael Mandelbrot in connection with the J.T.

                                                16 Thorpe Inc. and Thorpe Insulation Company cases.

                                                17          6.     The balance of the relief requested by the Motion is denied without prejudice.

                                                18          7.     This Court retains jurisdiction and power with respect to all matters arising from or

                                                19 related to the enforcement, implementation, and interpretation of this Order.

                                                20
                                                                                                 ## #
                                                21

                                                22

                                                23

                                                24 Date: December 13, 2018

                                                25

                                                26
                                                27

                                                28


                                                                                                     3
